DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 10 of the specification, which includes a website address with more than the top-level domain name (http:// and index.html).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “the less dependence of inner wall surface characteristics  in the two conditions over a long range of position”. It is unclear what exactly is meant by this limitation. Further, the term “long range of position” is a relative term which renders the claim indefinite. The term “long range of position” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites, “wherein the geometrical shape is an axisymmetric shape that substantially overlaps itself when the geometrical shape is rotated around a straight line connecting the at least two apertures” while claim 7 recites “wherein the geometrical shape is an inversion symmetric shape that substantially overlaps itself when the geometrical shape is inverted along the straight line”. It is unclear what exactly is means by “substantially overlaps itself” when the geometrical shape is rotated or inverted around a straight line. The specification provides no meaningful guidance as to the scope of “substantially overlaps itself” and the term is not further defined by the claims. Therefore, the scope of the language would not reasonably be able to be determined by one of ordinary skill in the art, and thus the language is indefinite. For the purpose of applying art, the examiner is interpreting the claims to simply require the geometrical shape “is an axisymmetric shape” or “the geometrical shape is an inversion symmetric shape”. 
The term “approximately equal” in claim 6 is a relative term which renders the claim indefinite. The term “approximately equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As provided by MPEP 2173.05(b), “the examiner should determine whether the specification provides some standard for measuring that .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beloy et al. (“Atom Clock with 1 x 10-18 Room-Temperature Blackbody Start Uncertainty”, hereinafter “Beloy”).

Claim 1: Beloy discloses a radiation shield (Fig.1, with a cross-section shown in Fig.2), comprising: 
a shield wall surrounding a hollow region (inside of the BBR shield cylinder, shown as a cross-section in Fig.2) configured to accommodate therein atoms for an optical lattice clock (see pg.1, last paragraph: “In this Letter, we describe the implementation of a thermal radiation “shield” in an Yb optical lattice clock” and pg.2, left paragraph: “Two apertures on opposing sides of the shield allow a collimated beam of slowed atoms to pass through the central region”), the shield wall having an inner wall surface (shown in Figs. 1 and 2); 

wherein a geometrical shape of an inner wall surface of the shield wall is configured such that a difference between blackbody radiation (BBR) shifts found under two conditions does not exceed a predetermined value at each position of the atoms (since the “predetermined value” is undefined by the claim, this value can be literally any value from 0 to infinity; a BBR shield as shown by Beloy would thus meet the broad language of this claim, since there is inherently some difference found under two conditions, e.g. a condition where the inner wall surface exhibits mirror reflect and a condition where the inner wall surface exhibits diffuse reflection, and this “predetermined value” could reasonably be set at any arbitrarily high value that falls within an arbitrarily selected predetermined value; finally, it is noted that Beloy discloses a stark shift uncertainty of 1x10-18, which may reasonably be considered as corresponding to the “predetermined value”).

Claim 2: Beloy discloses wherein the BBR shifts being caused in clock transition of the atoms by the radiation emitted by the inner wall surface, incoming radiation leaking in from the outside through the apertures, and a reflection component of the emitted radiation and incoming radiation at the inner wall surface (i.e. “Stark shift” as described in the abstract, the BBR shield of Beloy inherently having incoming radiation as recited; see also pg.2, right column, paragraph beginning “In normal operation”, which discusses modeling of internal surfaces and apertures with regard to radiation), the two conditions being a condition where the inner wall surface exhibits mirror reflection and a condition where the inner wall surface exhibits diffuse reflection (inherent in any surface, and described as “opaque, diffuse, and graybody surfaces” in the above 
Claim 4: Beloy discloses wherein the geometrical shape is an axisymmetric shape that substantially overlaps itself when the geometrical shape is rotated around a straight line connecting the at least two apertures (a cylindrical shape, symmetrical along a line along the apertures; see Figs.1 and 2).
Claim 7: Beloy discloses wherein the geometrical shape is an inversion symmetric shape that substantially overlaps itself when the geometrical shape is inverted along the straight line (Figs.1 and 2, which show an inversion symmetric shape in the form of a cylinder with symmetrically placed windows along the line from aperture to aperture).
Claim 10: Beloy discloses wherein the atoms for the optical lattice clock are any one selected from the group consisting of Sr atoms, Yb atoms, Mg atoms, Cd atoms, and Hg atoms (Beloy discloses Yb atoms on pg.1, last paragraph, and further discloses Sr, Mg, or Hg atoms on pg.5, last paragraph), and the inner wall surface of the shield wall is configured such that a difference between a mirror reflection blackbody radiation shift and a diffuse reflection blackbody radiation shift imparted, both by a radiation field through the apertures and from the outside at 300 K (Beloy discloses “room temperature”, which is approximately 300 K; see title, -18 (see title, abstract).
Claim 11: Beloy discloses an optical lattice clock comprising the radiation shield of claim 1 (see pg.1, last paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beloy.

Beloy discloses the limitations of claim 1, as discussed in greater detail above. Further, Beloy discloses the BBR shield providing a stark shift uncertainty of 1x10-18, which may -18), Beloy’s disclosed value falls outside this range. However, it has previously been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, and the recited value compared to the art is exceedingly “close” (0.18 x 10-18). See MPEP 2144.05.I, where it was previously held that “the claimed range … were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided a predetermined value within 0.82 x 10-18 as a range that is so mathematically close to Beloy that the difference was virtually negligible.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beloy in view of Mizuno et al. (“A black body absorber from vertically aligned single-walled carbon nanotubes”, hereinafter “Mizuno”).

Beloy discloses the limitations of claim 1, as discussed above. However, Beloy does not explicitly disclose wherein the inner wall surface has a reflectance equal to or less than 0.1. While Beloy does disclose utilizing carbon nanotubes at the surface material (pg.3, left column), Beloy discloses that the emissivity is > 0.8 (corresponding to a reflectance less than 0.2). However, Mizuno discloses that it is possible to form a black body absorber from carbon nanotubes of even higher emissivity and lower reflectance. Specifically, Mizuno discloses an emissivity of 0.987, corresponding to a reflectance of .013. See pg.2, first paragraph. Mizuno .

 Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5: Beloy does not disclose the “second funnel portion” within the context of the claim;
Claim 8: Beloy does not disclose the geometrical shape including “first partial spherical surface having a radius equal to a distance between the two apertures and 
Claim 12: Beloy does not disclose determining the shape of the geometrical surface by the recited “mirror reflection calculation step”, “diffuse reflection calculation step”, and “a step of finding, for each position, a difference between the first blackbody radiation shift value and the second blackbody radiation shift value”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RYAN JOHNSON/Primary Examiner, Art Unit 2849